     Case 3:19-cv-01349-JM-MDD Document 4 Filed 07/29/19 PageID.49 Page 1 of 4



1
2
3
4
5
6
7
8                        UNITED STATES DISTRICT COURT
9                     SOUTHERN DISTRICT OF CALIFORNIA
10
11   JAMES RUTHERFORD,                            Case No.: 19cv1349-JM-MDD
12                               Plaintiff,
                                                  NOTICE AND ORDER FOR
13   v.                                           EARLY NEUTRAL
                                                  EVALUATION AND CASE
14   LA JOLLA RIVIERA APARTMENT
                                                  MANAGEMENT CONFERENCE
     HOUSE, LLC,
15
                               Defendant.
16
17
          IT IS HEREBY ORDERED that an Early Neutral Evaluation and
18
     Case Management Conference in the above entitled action will be held on
19
     September 17, 2019 at 9:30AM in the Chambers of United States
20
     Magistrate Judge Mitchell Dembin, 333 West Broadway, Suite 1180, San
21
     Diego, California 92101. Parties must comply with this Court’s Civil
22
     Chambers Rules regarding any requests for continuances. Among other
23
     things, this Court’s Civil Chambers’ Rules require telephonic notification to
24
     chambers followed by a written motion no less than seven days prior to the
25
     scheduled conference.
26
          Pursuant to Civil Local Rule 16.1(c) of the Local Rules of the United
27
                                              1
                                                                      19cv1349-JM-MDD
     Case 3:19-cv-01349-JM-MDD Document 4 Filed 07/29/19 PageID.50 Page 2 of 4



1    States District Court for the Southern District of California, all parties and
2    their lead counsel, along with any other person(s) necessary to
3    negotiate and enter into a binding settlement on behalf of a party,
4    shall appear in person at the conference and shall be prepared to
5    discuss the claims, defenses and damages. An individual appearing
6    as the representative of a corporate party must have full authority to
7    negotiate and settle the case. “Full authority” means that the party
8    representative must have the discretion and authority to: 1) Fully
9    explore settlement options; 2) Agree at that time to any settlement
10   terms acceptable to the parties; 3) Revise the settlement position of
11   a party as the negotiations progress; and, 4) Negotiate monetary
12   awards without external restrictions. Governmental entities may
13   appear through litigation counsel only. As to all other parties,
14   personal appearance by the party or the party representative and
15   lead counsel is required.
16        Confidential Early Neutral Evaluation briefs shall be submitted to
17   chambers in person or via email (efile_dembin@casd.uscourts.gov) on or
18   before September 10, 2019. The ENE brief must include the information
19   required by this Court’s Civil Chambers Rules.
20        Plaintiff's counsel shall give notice of the Early Neutral Evaluation
21   conference to all defendants making an appearance after the date of this
22   notice.
23        All conference discussions will be informal, off the record, privileged
24   and confidential.
25        Prior to the ENE, counsel for each party must meet and confer, make
26   the initial disclosures required by Fed.R.Civ.P. 26(a) and create a Joint
27   Discovery Plan as provided in this Court’s Civil Chambers Rules. The Joint
                                            2
                                                                       19cv1349-JM-MDD
     Case 3:19-cv-01349-JM-MDD Document 4 Filed 07/29/19 PageID.51 Page 3 of 4



1    Discovery Plan must be submitted to the Court in the same manner as ENE
2    briefs no later than seven days prior to the conference.
3         Immediately following the ENE, if no settlement is reached, the Case
4    Management Conference will occur. Following the Case Management
5    Conference, the Court will issue a Scheduling Order under Fed.R.Civ.P. 16.
6         Questions regarding this case may be directed to the Magistrate Judge's
7    chambers at (619) 446-3972.
8         IT IS SO ORDERED.
9    Dated: July 29, 2019
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
                                            3
                                                                      19cv1349-JM-MDD
     Case 3:19-cv-01349-JM-MDD Document 4 Filed 07/29/19 PageID.52 Page 4 of 4



1                 NOTICE OF RIGHT TO CONSENT TO TRIAL
2             BEFORE A UNITED STATES MAGISTRATE JUDGE
3
4        IN ACCORDANCE WITH THE PROVISIONS OF 28 U.S.C. § 636(c),
5    YOU ARE HEREBY NOTIFIED THAT A U.S. MAGISTRATE JUDGE OF
6    THIS DISTRICT MAY, UPON THE CONSENT OF ALL PARTIES, ON
7    FORM 1A AVAILABLE IN THE CLERK'S OFFICE, CONDUCT ANY OR
8    ALL PROCEEDINGS, INCLUDING A JURY OR NON-JURY TRIAL, AND
9    ORDER THE ENTRY OF A FINAL JUDGMENT. COUNSEL FOR THE
10   PLAINTIFF SHALL BE RESPONSIBLE FOR OBTAINING THE CONSENT
11   OF ALL PARTIES, SHOULD THEY DESIRE TO CONSENT.
12       YOU SHOULD BE AWARE THAT YOUR DECISION TO CONSENT
13   OR NOT TO CONSENT IS ENTIRELY VOLUNTARY AND SHOULD BE
14   COMMUNICATED SOLELY TO THE CLERK OF COURT. ONLY IF ALL
15   PARTIES CONSENT WILL THE JUDGE OR MAGISTRATE JUDGE TO
16   WHOM THE CASE HAS BEEN ASSIGNED BE INFORMED OF YOUR
17   DECISION.
18       JUDGMENTS OF THE U.S. MAGISTRATE JUDGES ARE
19   APPEALABLE TO THE U.S. COURT OF APPEALS IN ACCORDANCE
20   WITH THIS STATUTE AND THE FEDERAL RULES OF APPELLATE
21   PROCEDURE.
22
23
24
25
26
27
                                           4
                                                                      19cv1349-JM-MDD
